257 S.E.2d 646 (1979)
42 N.C. App. 729
STATE of North Carolina
v.
Lester Allen CROUCH.
No. 7925SC172.
Court of Appeals of North Carolina.
September 4, 1979.
Atty. Gen., Rufus L. Edmisten by Asst. Atty. Gen., William B. Ray and Deputy Atty. Gen., William W. Melvin, Raleigh, for the State.
Ingle & Joyner by John D. Ingle, Hickory, for defendant.
HARRY C. MARTIN, Judge.
Defendant was convicted of operating an automobile while under the influence of intoxicating liquors, third offense, and sentence was imposed. Defendant appealed.
Defendant contends the court erred in allowing the state to cross-examine him concerning prior convictions of driving under the influence of intoxicants when he had stipulated for the purpose of trial that *647 he had been so previously convicted. N.C. Gen.Stat. 15A-928. The evidence sought by the cross-examination of defendant was for impeachment purposes and not as substantive evidence of an element of the offense charged. Such evidence was held competent in State v. Guinn, 32 N.C.App. 595, 233 S.E.2d 73 (1977). Defendant's assignment of error is overruled.
Defendant next contends he was entrapped. The evidence does not support this contention. The trial judge submitted the issue of entrapment to the jury and by its verdict the question was resolved against defendant.
Defendant received a fair trial, free of prejudicial error.
No error.
PARKER, J., concurs.
MITCHELL, J., concurred in the result.